      Case 2:19-cv-01180-RJC Document 35 Filed 10/09/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GIDEON NKRUMAH,            )
          Plaintiff,       )
                           )
     v.                    )
                           )                      Civil Action No. 2:19-cv-1180
UNIVERSITY OF PITTSBURGH – )
OF THE COMMONWEALTH        )
SYSTEM OF HIGHER           )
EDUCATION                  )
           Defendant.

  EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER AND
                    INJUNCTIVE RELIEF

       AND NOW COMES, Plaintiff by and through his undersigned counsel, Kukoyi

Law Firm, LLC and Lanre Kukoyi, Esquire, respectfully files this Emergency Motion for

a Temporary Restraining Order and Injunctive Relief, and states as follows:


   A. INTRODUCTION

   Plaintiff commenced the instant action on September 16, 2019. His Complaint assert-

ed causes of action for violation of Title IX, violation of Constitutional Due Process and a

breach of contract relating to the actions of Defendant in response to a false allegation by

a fellow student of sexual misconduct against Plaintiff while he was a student at Defend-

ant University’s medical school. After this false allegation, Plaintiff was subjected to a

biased investigation and restraints on his due process rights. Defendant failed to comply

with the Department of Education’s guidelines for Title IX investigations and the Plain-

tiff was not afforded his constitutional due process rights.

   On November 19, 2019, Plaintiff filed a Motion to Amend his Complaint, which was

granted on November 20, 2019. The Amended Complaint was filed on November 21,

2019. Defendant filed its Answer to the Amended Complaint on December 18, 2019.
      Case 2:19-cv-01180-RJC Document 35 Filed 10/09/20 Page 2 of 6




Plaintiff filed this action to clear his name. During the pendency of this matter, he fin-

ished serving the one-year suspension imposed upon him by Defendant and was permit-

ted to begin his final year this current academic term.

    On September 17, 2020, Plaintiff spoke with Dean Harvey and was told that the Med-

ical School would have to include an explanation in his Medical School Performance

Evaluation (“MSPE”) why there was a gap in his training. Therefore, she said that they

would have to state that he was suspended because of Title IX violations, to wit, sexual

assault of a fellow student. The MSPE is part of what is sent to residency programs that

Plaintiff might be interested in and the impact of including information about the Title IX

violation in it is that it will, for all intents and purposes, ruin Plaintiff’s career, even if this

case turns out in his favor.

    On August 9, 2019, the medical school provided Plaintiff with a letter that stated he

was on a “leave of absence from 4/29/2019” and is expected to return from the leave in

April 2020 (Exhibit 1). Similar language would be acceptable in the MSPE rather than

stating that Plaintiff was suspended because he was found guilty of violating Title IX.

      I.    Argument and Application of Law

    Federal Rules of Civil Procedure 65(b)(1) provides that a court may issue a temporary

restraining order without written or oral notice to the adverse party or its attorney if spe-

cific facts in an affidavit show an immediate and irreparable injury, and the movant’s at-

torney certifies in writing efforts that were made to give notice and why notice should not

be required.

    In this Circuit, the moving party for a temporary injunctive relief must demonstrate

as a prerequisite: (1) a likelihood of success on the merits; (2) he would suffer irreparable



                                                 2
      Case 2:19-cv-01180-RJC Document 35 Filed 10/09/20 Page 3 of 6




harm if the injunction is denied. Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir.

2017). After the movant successfully demonstrates these “gateway factors”, then the

Court considers whether granting the injunction would result in greater harm to the non-

moving party and the public interest, then the Court has to decide if the equitable relief is

proper on the balance of all four factors. Id.

       1) Substantial likelihood of success

   In his Amended Complaint, Plaintiff alleged that Defendant conducted its investiga-

tion into the allegation against him in a biased manner because of his gender, and if this is

proven at trial, it would mean that Defendant violated Title IX.

   As stated in Plaintiff’s Amended Complaint, Defendant was aware of new guidance

from the Office of Civil Rights, in the form of the 2017 Dear Colleague letter that stated

that the existing policies guiding investigatory processes such as its own lacked basic el-

ements of fairness and due process thus providing the accused student with limited pro-

cedural protections. Despite this, Defendant chose to conduct it investigation into the al-

legations against him using the flawed procedure, and it has been found that the previous

governmental guidance placed undue pressures on universities. Doe v. University of the

Sciences, 961 F.3d 203, 209-210 (3d Cir. 2020).

   Additionally, Plaintiff also alleged that Defendant breached its contract with him by

failing to conduct its investigation in accordance to its Student Code of Conduct. In this

Circuit, it is viewed a cognizable claim for a breach of contract when the University fails

to adhere to its Student Handbook when it conducts its investigation. University of the

Sciences at 211-215.

   Therefore, taken together with the bias against Plaintiff, it cannot be said with a high



                                                 3
      Case 2:19-cv-01180-RJC Document 35 Filed 10/09/20 Page 4 of 6




degree of certainty that Plaintiff violated Defendant’s disciplinary policies, such that De-

fendant should inform Plaintiff’s prospective residency programs that he was disciplined

for violating its sexual conduct policy.

       2) Irreparable harm if temporary injunctive relief is not granted

   Plaintiff will suffer irreparable harm if the MSPE contains any information suggest-

ing that he was adjudged to have sexual assaulted another student while in medical

school. No self-respecting resident program would want to select him for its program.

Such negative information will essentially destroy his career before it even starts.

       3) Remaining factors

   Defendant will not suffer any harm if Plaintiff request for injunctive relief is granted

as it does not have a pecuniary interest in the matter. Furthermore, Defendant does not

have any mandatory obligation regarding how it reports gaps in the student’s training or

the of anything to do with the student’s professionalism. Exhibits 2 is the guiding docu-

ments from the Association of American Medical Colleges (“AAMC”) on the MSPE,

while Exhibit 3 is a document from the Group on Student Affairs (“GSA”) of AAMC

providing MSPE guidance in the COVID-19 era.

   The GSA document is not intended to supplant the AAMC document but rather pro-

vide additional clarification given the unusual times we the world is dealing with current-

ly. Both of these documents specify that any reporting should be done according to the

reporting University’s own policies. (page 3 of the AAMC document and page 1 of the

GSA document).

   It is undisputed that the public has a clear interest in knowing of convicted adult sex-

ual offenders in its midst. However, Plaintiff has never been convicted as a sexual of-



                                             4
      Case 2:19-cv-01180-RJC Document 35 Filed 10/09/20 Page 5 of 6




fender and the Defendant, as being a University, is not in a position to issue what would

be tantamount to a proclamation indicating that Plaintiff was criminally culpable for sex-

ual assault.

    In fact, it is in the public interest that students are afforded due process and other pro-

cedural processes when they face life-altering accusations such as these. allegations of

sexual assaults.


    B. CERTIFICATE OF COUNSEL

    In accordance to Fed. R. Civ. P. 65(b)(1)(B), undersigned counsel avers that he con-

ferred with Defendant’s counsel regarding resolving the issue surrounding the MSPE, but

he was informed on October 7, 2020 that Defendant intends to include the information

regarding the discipline for sexual assault because it is their standard practice to do so.

Plaintiff is filing this emergency motion because he has to submit his residency applica-

tion by October 12, 2020 and this would trigger the MSPE. Once the information goes

out, Plaintiff career may as well be over.

    Also find attached as Exhibit 4, a statement from Plaintiff that clearly shows the im-

mediate and irreparable harm he would suffer.


    C. CONCLUSION

    Therefore, Plaintiff is humbly requesting that the court issue an immediate Order re-

straining Defendant’s medical school from including such detrimental information in any

MSPE, and upon a hearing, issue a preliminary injunction to that effect. Plaintiff also re-

spectfully requests that he not be required to post bond or security because Defendant

will not suffer any pecuniary loss or damages if wrongfully enjoined.



                                               5
     Case 2:19-cv-01180-RJC Document 35 Filed 10/09/20 Page 6 of 6




Date: October 8, 2020              Respectfully submitted,

                                   /s/ Olanrewaju Kukoyi
                                   Lanre Kukoyi, Esq.
                                   PA I.D. # 315955
                                   Kukoyi Law Firm, LLC
                                   510 Washington Ave,
                                   Carnegie, PA 15106
                                   Voice (412) 200-2440
                                   Facsimile (412) 502-5105
                                   kukoyi@kukoyilaw.com




                                  6
